DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2018, 11/16/2018, and 10/05/2020 considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "148" and "150" have both been used to designate “activator sleeve” in Figs.5 and 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 24, and 25 recite “said activator sleeve arranged with a follower positioned in said groove, wherein said follower is arranged to abut said end wall of said groove when said total amount has been delivered”; however, there is no corresponding structure recited in the specification that shows a follower on the activator sleeve. For the purpose of examination, the follower will be interpreted to be located on the stop ring instead of the activator sleeve.
Claims 14-23 and 26-28 are rejected due to their dependency on claims 13 and 24-25.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 recites the limitations "said inclined ledges" and “said transversal ledges” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (EP 3006064).
Regarding Claim 13, Griffin discloses an actuation mechanism to be used with a medicament delivery device, the actuation mechanism comprising: a plunger rod (piston rod (30); Fig.2) arranged to act on a stopper of a medicament container (cartridge (100)) (The cartridge 100 may be a glass ampoule having a moveable rubber bung at its proximal end; parag. [0076], lines 1-2); an actuator (drive sleeve (40)) arranged slidable and connected to the plunger rod (At least one longitudinal spline of the drive sleeve 40 engages a corresponding track of the lead screw 30; parag. [0064], lines 4-5) for acting on the stopper when said actuator is operated by displacing it in a longitudinal direction of the actuation mechanism (The drive sleeve 40 is axially movable relative to the housing 10, the piston rod 30 and the number sleeve 60 in the distal direction against the bias of clutch spring 130 and in the opposite proximal direction under the bias of clutch spring 130; parag. [0059], lines 2-4); an activator (dial tube (60’) and grip (80); Figs.1 and 3) rotatably arranged for activating said actuation mechanism and for setting a medicament dose (During setting of a dose the dial tube 60' is rotated; parag. [0083], line 1); said activator comprising a generally tubular activator sleeve (60’) provided with a spirally extending groove (threaded path (61)) on its outer surface (Fig.3), said groove (61) arranged with a length corresponding to a total amount of medicament to be delivered in a number of doses contained in said medicament container (the length of the threaded path 61 on the dial tube 60' corresponds to the maximum number of doses that can be dispensed from the device; parag. [0084], lines 4-5), said groove (61) provided with an end wall (rotational stops (65)), a stop ring (dose nut (50’)) arranged coaxial with said activator sleeve (As the dial tube 60' is rotated, the last dose nut 50' advances along a threaded path 61 on the dial tube 60' towards a rotational abutment, occurring at the proximal end of the threaded path 61; parag. [0083], lines 1-3); said activator sleeve (60’) arranged with a follower (protrusions (A-D); Fig.5) positioned in said groove (the protrusions (A-D) are located on dose nut (50’) to engage with the threaded path (61) located on dial tube (60’)), wherein said follower is arranged to abut said end wall (65) of said groove when said total amount has been delivered (Figure 7 shows a sequence of thread protrusion interactions as the last dose nut 50' transfers from slow thread 63 to fast thread 64 and engages the last dose stops 52, 65; parag. [0095], lines 1-2).
Regarding Claim 14, Griffin discloses the actuation mechanism according to claim 13, and further discloses wherein said stop ring (50’) is arranged non-rotatable (The last dose nut 50' does not rotate with the dial tube 60' due to its splined interface to the fixed housing tube 10'; parag. [0083], line3) but movable in a longitudinal direction of the actuating mechanism (A splined interface 12, 51 on the inner bore of the fixed housing tube 10' and the outer surface of nut 50' rotationally constrains the last dose nut 50' whilst allowing axial translation; parag. [0082], lines 3-6).
Regarding Claim 15, Griffin discloses the actuation mechanism according to claim 13, and further discloses wherein said activator comprises a grip part (80) arranged releasably connected to said activator sleeve (The action of rotating the dose selector 80, to set a dose, .
Regarding Claim 16, Griffin discloses the actuation mechanism according to claim 13, and further discloses wherein said activator sleeve (60’) comprises protrusions (inwardly directed splines) arranged to interact with said actuator (40) such that said activator sleeve is rotated when said actuator is operated (This interface may comprise inwardly directed splines on a flange on the inner surface of the number sleeve 60 and a ring of radially extending outer splines of drive sleeve 40. The corresponding splines are located on the number sleeve 60 and the drive sleeve 40, respectively, such that axial movement of the drive sleeve 40 relative to the (axially fixed) number sleeve 60 engages or disengages the splines to rotationally couple or decouple the drive sleeve 40 and the number sleeve 60; parag. [0061], lines 3-7).
Regarding Claim 17, Griffin discloses the actuation mechanism according to claim 16, and further discloses wherein said actuator (40) is arranged with ledges (a ring of radially extending outer splines) cooperating with said protrusions (inwardly directed splines), which ledges are arranged inclined in relation to the longitudinal direction (the radially extending outer splines are in a ring shape which are not parallel to the longitudinal direction).
Regarding Claim 18, Griffin discloses the actuation mechanism according to claim 17, and further discloses wherein said actuator (40) is arranged with locking elements (teeth) arranged to cooperate with said protrusions of said activator sleeve (parag. [0062]) such as to lock said actuator after operation for delivering a dose of medicament.
Regarding Claim 19, Griffin discloses the actuation mechanism according to claim 18, and further discloses wherein said locking elements (teeth) comprise ledges arranged generally transversal to said longitudinal direction (the inwardly directed splines are .
Regarding Claim 20, Griffin discloses the actuation mechanism according to claim 19, and further discloses wherein said transversal ledges are interconnected with said inclined ledges such that turning of said activator sleeve moves said protrusions from a locking position to a release position of said actuator (the splines and the teeth are designed and arranged such that actuation of the button 70 rotationally constrains the drive sleeve 40 to the number sleeve 60 before the drive sleeve 40 is allowed to rotate relative to housing 10. Similarly, as the button 70 is released after dose dispensing axial movement of the drive sleeve 40 first rotationally constrains the drive sleeve 40 to the housing and thereafter decouples splines; parag. [0062], lines 4-7).
Regarding Claim 21, Griffin discloses the actuation mechanism according to claim 20, and further discloses comprises a drive member (clutch spring (130)) acting on said actuator (40) for urging it in a distal direction of the actuation mechanism when said actuator is released (The clutch spring 130 is a compression spring. The axial position of the drive sleeve 40, clutch plate 120 and button 70 is defined by the action of the clutch spring 130, which applies a force on the drive sleeve 40 in the proximal direction; parag. [0080], lines 1-3). The distal direction is interpreted to be away from the patient, and the proximal direction is interpreted to be towards the patient.
Regarding Claim 22, Griffin discloses the actuation mechanism according to claim 21, and further discloses comprising a toggle sleeve (clutch plate (120)) operably arranged between said actuator (40) and said plunger rod (30) for urging the plunger rod in a proximal direction during operation of said actuator (The drive sleeve 40 is axially movable .
Regarding Claim 23, Griffin discloses the actuation mechanism according to claim 22, and further discloses wherein said plunger rod (30) is arranged with threads (Fig.2), a driver non-rotatably (bearing (140)) connected to said plunger rod (The bearing 140 is axially constrained to the piston rod 30 and acts on the bung within the liquid medicament cartridge. It is axially clipped to the lead screw 30, but free to rotate; parag. [0081], lines 1-2), which driver is arranged with protrusions (stem) on its outer surface (The bearing 140 comprises a disc having a stem extending in the proximal direction; parag. [0081], lines 2-3), that said toggle sleeve (120) is arranged with surfaces inclined in relation to the longitudinal direction (the ratchet interface that couple drive sleeve (40)) (parag. [0079]), causing a rotation of said plunger rod (30) when said actuator (40) and said toggle sleeve (120) are moved in the proximal direction (the piston rod (30) is rotational relative to the drive sleeve (40) via the external threads on the piston rod and the inner threads of the drive sleeve, so plunger rod rotates proximally when the drive sleeve (40) moves distally. The drive sleeve (40) is connected to clutch plate (120)) (parag. [0059]).
Regarding Claim 24, Griffin discloses a medicament delivery device comprising an actuation mechanism having, a plunger rod (30) arranged to act on a stopper of a medicament container (cartridge (100)) (The cartridge 100 may be a glass ampoule having a moveable rubber bung at its proximal end; parag. [0076], lines 1-2); an actuator (40) arranged slidable and connected to the plunger rod (At least one longitudinal spline of the drive sleeve 40 engages a corresponding track of the lead screw 30; parag. [0064], lines 4-5) for acting on the stopper when said actuator is operated by displacing it in a longitudinal direction of the actuation mechanism The drive sleeve 40 is axially movable relative to the housing 10, the piston rod 30 and the number sleeve 60 in the distal direction against the bias of clutch spring 130 and in the opposite proximal direction under the bias of clutch spring 130; parag. [0059], lines 2-4); an activator (60’ and 80) rotatably arranged for activating said actuation mechanism and for setting a medicament dose (During setting of a dose the dial tube 60' is rotated; parag. [0083], line 1), where the activator comprises a generally tubular activator sleeve (60’) provided with a spirally extending groove (61) on its outer surface and the groove is arranged with a length corresponding to a total amount of medicament to be delivered in a number of doses contained in said medicament container (the length of the threaded path 61 on the dial tube 60' corresponds to the maximum number of doses that can be dispensed from the device; parag. [0084], lines 4-5) and where the groove is provided with an end wall (65); a stop ring (50’) arranged coaxial with said activator sleeve (As the dial tube 60' is rotated, the last dose nut 50' advances along a threaded path 61 on the dial tube 60' towards a rotational abutment, occurring at the proximal end of the threaded path 61; parag. [0083], lines 1-3), the activator sleeve (60’) is arranged with a follower (A-D) positioned in said groove (the protrusions (A-D) are located on dose nut (50’) to engage with the threaded path (61) located on dial tube (60’)), wherein said follower is arranged to abut said end wall of said groove when said total amount has been delivered (Figure 7 shows a sequence of thread protrusion interactions as the last dose nut 50' transfers from slow thread 63 to fast thread 64 and engages the last dose stops 52, 65; parag. [0095], lines 1-2).
Regarding Claim 25, Griffin discloses a medicament delivery device, comprising an actuation mechanism having: a plunger rod (30) arranged to act on a stopper of a medicament container (cartridge (100)) (The cartridge 100 may be a glass ampoule having a moveable rubber bung at its proximal end; parag. [0076], lines 1-2); an actuator (40) arranged slidable and connected to the plunger rod (At least one longitudinal spline of the drive sleeve 40 engages a corresponding track of the lead screw 30; parag. [0064], lines 4-5 for acting on the stopper when said actuator is operated by displacing it in a longitudinal direction of the actuation mechanism (The drive sleeve 40 is axially movable relative to the housing 10, the piston rod 30 and the number sleeve 60 in the distal direction against the bias of clutch spring 130 and in the opposite proximal direction under the bias of clutch spring 130; parag. [0059], lines 2-4); an activator (60’) and 80) rotatably arranged for activating said actuation mechanism and for setting a medicament dose (During setting of a dose the dial tube 60' is rotated; parag. [0083], line 1); 35said activator comprising a generally tubular activator sleeve (60’) provided with a spirally extending groove (61) on its outer surface (Fig.3), said groove arranged with a length corresponding to a total amount of medicament to be delivered in a number of doses contained in said medicament container (the length of the threaded path 61 on the dial tube 60' corresponds to the maximum number of doses that can be dispensed from the device; parag. [0084], lines 4-5), said groove provided with an end wall (65), a stop ring (50’) arranged coaxial with said activator sleeve (As the dial tube 60' is rotated, the last dose nut 50' advances along a threaded path 61 on the dial tube 60' towards a rotational abutment, occurring at the proximal end of the threaded path 61; parag. [0083], lines 1-3); said activator sleeve (60’) arranged with a follower (A-D) positioned in said groove (the protrusions (A-D) are located on dose nut (50’) to engage with the threaded path (61) located on dial tube (60’)), wherein said follower is arranged to abut said end wall of said groove when said total amount has been delivered (Figure 7 shows a sequence of thread protrusion interactions as the last dose nut 50' .
Regarding Claim 26, Griffin discloses the medicament delivery device of claim 25, and further discloses wherein the device is a pen injector type device (figure 1 shows a drug delivery device in the form of an injection pen; parag. [0055], line 1).
Regarding Claim 27, Griffin discloses the medicament delivery device of claim 25, and further discloses wherein the device is configured to deliver multiple doses from a medicament container (parag. [0001]).
Regarding Claim 28, Griffin discloses the medicament delivery device of claim 25, and further discloses wherein the device is configured to prevent a dose larger than the remaining dose of the medicament container from being set or delivered (Preferably, the drug delivery device comprises a last dose protection mechanism for preventing the setting of a dose, which exceeds the amount of liquid left in a cartridge, with the first member, the second member and, optionally, the third member constituting the last dose protection mechanism; parag. [0026], lines 1-3).
Regarding Claim 29, Griffin discloses an actuation mechanism for use in a medicament delivery device, the actuation mechanism comprising: a threaded plunger rod (30); an actuator (40) slidably connected (At least one longitudinal spline of the drive sleeve 40 engages a corresponding track of the lead screw 30; parag. [0064], lines 4-5) to the plunger rod that engages the stopper when said actuator is operated by displacing it in a longitudinal direction of the actuation mechanism (The drive sleeve 40 is axially movable relative to the housing 10, the piston rod 30 and the number sleeve 60 in the distal direction against the bias of clutch spring 130 and in the opposite proximal direction under the bias of ; an activator (60’ and 80) rotatably arranged for activating said actuation mechanism and for setting a medicament dose (During setting of a dose the dial tube 60' is rotated; parag. [0083], line 1), where the activator comprises a generally tubular activator sleeve (60’) provided with a spirally extending groove (61) on its outer surface (Fig.3), where the groove has an end wall (65) and a length corresponding to a total amount of medicament to be delivered in a number of doses contained in a medicament container (the length of the threaded path 61 on the dial tube 60' corresponds to the maximum number of doses that can be dispensed from the device; parag. [0084], lines 4-5), 36a stop ring (50’) arranged coaxial with the activator sleeve (As the dial tube 60' is rotated, the last dose nut 50' advances along a threaded path 61 on the dial tube 60' towards a rotational abutment, occurring at the proximal end of the threaded path 61; parag. [0083], lines 1-3) and comprising an inwardly protruding ledged (protrusions (A-D); Fig.5) rotationally engaged within the groove (61) such that activator sleeve (60’) rotates relative to the ledge and the ledge abuts the end wall when the total amount of medicament has been delivered (parag. [0096]).
Regarding Claim 30, Griffin discloses the actuation mechanism of claim 29, and further discloses wherein the plunger rod has a non-circular cross section (the piston rod (30) is a lead screw, so it has a non-circular cross section).
Regarding Claim 31, Griffin discloses the actuation mechanism of claim 29, and further discloses comprising a tubular driver (bearing (140)) rotationally fixed to the plunger rod (the bearing (140) is fixed with the piston rod (30), so the bearing (140) rotates with the piston rod (30)) (The bearing 140 is axially constrained to the piston rod 30 and acts on the bung within .
Regarding Claim 32, Griffin discloses the actuation mechanism of claim 29, aqnd further discloses comprising a toggle sleeve (clutch plate (120)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/T.I./Examiner, Art Unit 3783         
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783